


110 HR 6504 IH: To authorize grants to local educational agencies to

U.S. House of Representatives
2008-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6504
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2008
			Ms. Woolsey
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To authorize grants to local educational agencies to
		  develop and implement coordinated services programs.
	
	
		1.Short titleThis Act may be cited as the
			 Coordinate to Educate Act.
		2.Findings and
			 purposes
			(a)FindingsThe
			 Congress makes the following findings:
				(1)Growing numbers of
			 children live in an environment of social and economic conditions that greatly
			 increase their risk of academic failure when they become students.
				(2)Many academically
			 at-risk students suffer the effects of inadequate nutrition and health care,
			 lack of child care, overcrowded and unsafe living conditions and homelessness,
			 family and gang violence, substance abuse, sexual abuse and child abuse,
			 involuntary migration and limited English proficiency that often create severe
			 barriers to learning the knowledge and skills needed to become literate,
			 independent and productive citizens.
				(3)Almost half of all
			 children and youths live in a single parent family for some period of their
			 lives, while many others live in families with two full-time working parents,
			 greatly reducing parental involvement in their education.
				(4)Services for
			 at-risk students are often fragmented, inconvenient, expensive, overregulated,
			 ineffective and duplicative, and focused on only a single narrow problem
			 without meeting the needs of the child and the family.
				(5)School personnel,
			 parents, and support service providers often lack knowledge of, and access to,
			 available services for at-risk students and their families in the community,
			 are constrained by bureaucratic obstacles from providing the services most
			 needed, and have few resources or incentives to coordinate services and make
			 them accessible.
				(6)Service providers,
			 such as teachers, social workers, health care and child care providers,
			 juvenile justice workers and others, are often trained in separate
			 institutions, practice in separate agencies, and pursue separate professional
			 activities that provide little support for coordination and integration of
			 services.
				(7)Coordination and
			 integration of services for at-risk students emphasizing prevention and early
			 intervention offer a greater opportunity to break the cycle that leads to
			 academic failure, leaving school, low-skill levels, unemployment and low
			 income.
				(8)Coordination of
			 services is cost effective for schools and support agencies because it reduces
			 duplication, improves quality of services, and substitutes prevention for
			 expensive crisis interventions, while ensuring that students are ready to learn
			 when they are in the classroom.
				(b)PurposesIt
			 is the purpose of this Act to establish a program of grants to local education
			 agencies to improve students’ educational performances by—
				(1)removing barriers
			 to their learning;
				(2)coordinating and
			 enhancing the effectiveness of support services;
				(3)making support
			 services available, affordable, and convenient for those who need them;
				(4)replicating and
			 disseminating successful high quality coordinated service programs;
				(5)increasing
			 parental involvement in education;
				(6)improving the
			 capacity of school and support service personnel to collaborate;
				(7)integrating
			 services, regulations, data bases, eligibility procedures and funding sources
			 whenever possible; and
				(8)focusing school
			 and community resources on prevention and early intervention strategies to
			 address student needs and to ensure that students are ready to learn when they
			 are in the classroom.
				3.Grant
			 authorizationThe Secretary of
			 Education is authorized to make development and implementation grants to local
			 education agencies to develop and implement coordinated service
			 programs.
		4.Development
			 grants
			(a)EligibilityTo
			 be eligible to receive a grant under this section, a local educational agency
			 shall—
				(1)plan to
			 collaborate with health and social service agencies to develop a program of
			 school-linked integrated service for children and families on or near a school
			 site; or
				(2)offer some
			 coordinated services, but be able to demonstrate a need for the expansion of
			 services.
				(b)DurationGrants
			 under this section may be for up to 3 years duration, subject to providing the
			 Secretary with annual evidence of satisfactory progress towards the achievement
			 of a plan for a self-sufficient coordinated service program.
			(c)ApplicationsA
			 local educational agency that wishes to receive a grant under this section
			 shall submit an application which identifies—
				(1)the need for
			 coordinated services among all or some of the students of a local educational
			 agency;
				(2)the proposed
			 membership of a collaborative which will be formed to achieve broad-based
			 coordinated services, including representatives from the appropriate levels of
			 all sectors and services necessary to achieve broad-based coordinated services,
			 including representatives of children and families;
				(3)the objectives of
			 the collaboration; and
				(4)performance
			 measurements.
				(d)Use of
			 FundsGrants awarded under this section shall be used to—
				(1)plan and hold
			 regular meetings of the collaborative;
				(2)identify barriers
			 to learning experienced by students in the local educational agency that stem
			 from factors external to the public school system, including poor health,
			 physical and sexual abuse, poor nutrition, inadequate housing, lack of
			 appropriate childcare and lack of appropriate preschool and before and after
			 school care;
				(3)assess the
			 availability of currently existing social service programs which could help to
			 alleviate these barriers;
				(4)assess the
			 availability of local, State and private funds, the redirection of existing
			 funds and the use of in-kind services;
				(5)assess the
			 feasibility of a sliding scale fee for services that will be delivered;
			 and
				(6)develop an
			 interagency service delivery plan that identifies—
					(A)the priorities of
			 the service providers and the community;
					(B)the availability
			 and use of adequate staff and physical resources;
					(C)a plan to
			 coordinate Federal, State and local regulations, eligibility requirements and
			 application procedures;
					(D)how coordinated
			 services will be delivered, including a case management system; and
					(E)a plan to become
			 self-sufficient, without using funds authorized under this Act, not later than
			 2 years after implementation.
					5.Implementation
			 grants
			(a)EligibilityA
			 local educational agency that desires to receive a grant under this section
			 shall have an interagency service delivery plan that has been approved by the
			 Secretary of Education.
			(b)DurationGrants
			 under this section may not exceed a 2-year period.
			(c)ApplicationsTo
			 be eligible to receive a grant under this section, a local educational agency
			 shall submit an application which—
				(1)identifies
			 barriers to learning experienced by students in the local educational agency
			 that stem from factors external to the public school system, including poor
			 health, evidence of physical or sexual abuse, poor nutrition, inadequate
			 housing, lack of appropriate childcare and lack of appropriate preschool and
			 before and after school care;
				(2)identifies existing
			 social service programs;
				(3)identifies the
			 participants in the delivery of coordinated services, including community and
			 parent involvement;
				(4)includes an
			 interagency service delivery plan which includes the priorities of the service
			 providers and the community;
				(5)includes an
			 interagency agreement signed by key parties within the collaborative,
			 partnership schools and agencies that detail what will be done, by whom and
			 when;
				(6)makes assurances
			 that Federal funds will be used for not more than 50 percent of the costs of
			 this project after the first year, with a commitment of matching funds from
			 other agencies or private sources, including the redirection of existing funds
			 and the use of in-kind services which will fully support the project after the
			 second year;
				(7)identifies how the
			 coordinated service program will be staffed, including the case of a
			 coordinator and including a plan for interagency staff training and
			 development;
				(8)identifies where
			 the coordinated service program will be located;
				(9)identifies how
			 Federal, State, and local regulations, eligibility requirements and application
			 procedures have been coordinated;
				(10)utilizes a case
			 management system; and
				(11)sets sliding scale
			 service fees, if feasible.
				(d)Use of
			 FundsGrants awarded under this section may be used—
				(1)to locate and
			 obtain commitments from funding sources other than the Federal Government when
			 this grant ends;
				(2)to improve
			 interagency communications and information-sharing, including developing
			 telecommunications networks, software development, data base integration and
			 management, and other applications of technology that improve coordination of
			 service;
				(3)to
			 support colocation of interagency service delivery programs in schools or other
			 sites close to schools, including rental or lease payments, open and lock-up
			 fees or maintenance and security costs necessary for the delivery of services
			 to students;
				(4)for staff
			 development, including in-service and cross-agency training, for the
			 interagency service delivery team, including school staff;
				(5)to research and
			 tabulate figures which demonstrate the success of a coordinated services
			 program, including improved outcome for children and families in terms of
			 taxpayers dollars saved; and
				(6)to support
			 dissemination and replication of successful programs to other areas within a
			 local educational agency.
				6.Target
			 populations
			(a)Eligible
			 Schools, Grades, and AreasAn eligible local educational agency
			 may select a school or program area for coordinated services if the project
			 design is of adequate size, scope, and quality to achieve projected
			 outcomes.
			(b)Eligible
			 StudentsPrograms and services shall be made available to all
			 children and families in the area to be served and shall, when appropriate, be
			 paid on a sliding scale.
			7.Special
			 considerationIn making awards
			 under this Act, the Secretary shall give special consideration to—
			(1)the geographic
			 distribution of awards, including urban, suburban, and rural districts;
			(2)districts with
			 concentrated pockets of educationally at-risk students;
			(3)local educational
			 agencies with high proportions of educationally at-risk students; and
			(4)areas with a large
			 number of single parent or two-parent, working families.
			8.AuthorizationThere are authorized to be appropriated to
			 carry out the provisions of this Act for fiscal year 2009, $300,000,000 of
			 which $200,000,000 shall be allocated for development grants and $100,000,000
			 shall be allocated for implementation grants, and such sums as may be necessary
			 for each of the fiscal years 2010 through 2015.
		
